Citation Nr: 1442054	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-23 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to waiver of a debt of $265.20 for a Post 9/11 GI Bill (Chapter 33), to include whether the creation of this debt was properly created.

2.  Entitlement to waiver of a debt of $545.01 for a kicker, to include whether the creation of this debt was properly created.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to August 2008 and from September 2009 to December 2009, with additional service in the Reserve.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee, Oklahoma.

The Board remanded the matter in March 2014.  


FINDINGS OF FACT

1.  When the Veteran reduced his credit hours from 11 to 6 in March 2010, a valid debt was created for overpayment of Chapter 33 educational assistance in the amount of $265.20, representing tuition assistance.  

2.  It would be against equity and good conscience to collect the debt in the amount of $265.20, representing the overpayment of tuition assistance.

3.  The debt in the amount of $545.01 for a kicker is not valid as it is solely the result of administrative (clerical) error.  


CONCLUSIONS OF LAW

1.  The debt in the amount of $265.20 resulting from overpayment of Chapter 33 educational assistance benefits was properly created and is valid.  38 U.S.C.A. § 38 U.S.C.A. §§ 3301-3324, 3685 (West 2002); 38 C.F.R. §§ 1.911, 1.962, 1.965, 21.9505, 21.9635, 21.9640, 21.9680, 21.9695. 

2.  Recovery of the overpayment of Chapter 33 educational assistance benefits, in the amount of $545.01 for a kicker would be against equity and good conscience.  38 U.S.C.A. § 38 U.S.C. §§ 3301-3324 (West 2002); 38 C.F.R. §§ 1.911, 1.962, 1.965, 21.9635, 21.9695.

3.  The debt in the amount of $545.01 resulting from overpayment of a kicker is not valid.  38 U.S.C.A. § 38 U.S.C. §§ 3301-3324, 3685 (West 2002); 38 C.F.R. §§ 1.911, 1.962, 1.965, 21.9525, 21.9635, 21.9650, 21.9640, 21.9695.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board explained in its prior remand, four separate overpayments were originally created in this case, which the Veteran appealed.  The RO sent him notice of the overpayment in February 2011, and he responded approximately two months later, in April 2011, asking for "cancellation of the debt collection."  Waivers were denied in separate May 2011 decisions of the Debt Management Center's Committee on Waivers and Compromises.  

Two debts remained.  The first, referred to as 74b and in the calculated amount of $265.20, resulted from the reduction in hours for the relevant period (March 26, 2010 to May 18, 2010).  The other, referred to as 73b and in the calculated amount of $545.01, resulted when a duplicate kicker payment was made after the Veteran notified VA of his completion of his period of active duty.

Notice of these amended amounts was sent to the Veteran in a late May 2011 letter. The Veteran perfected an appeal as to the remaining overpayment amounts; his appeal included the questions of (1) whether the debts were validly created and if so, (2) whether a waiver of the overpayments was warranted.

There is no dispute that the Veteran met the basic eligibility criteria for educational assistance payments under 38 U.S.C. Chapter 33, to include tuition assistance and "kicker" payments.  It is also not in dispute that this matter arose from the Veteran's enrollment in a university term from January 19, 2010, to May 18, 2010, for which he was awarded tuition assistance and the kicker.  Further, it is not materially in dispute that he reduced his credit hours on March 26, 2010, and that an April 2010 letter notified him that this resulted in an overpayment.  Finally, there is no material dispute as to the dollar amount of these remaining debts, $265.20 for tuition and $545.01 for kicker, respectively.   The Board will proceed accordingly.  

A.  Validity of the Debt

VA will pay educational assistance for an eligible individual's pursuit of an approved program of education. The eligible individual and/or the individual's educational institution will receive payment amounts in accordance with the formulas listed in §21.9640.  38 C.F.R. § 21.9620.  Educational assistance means the monetary benefit payable under 38 U.S.C. Chapter 33 to, or on behalf of, individuals who meet the eligibility requirements for pursuit of an approved program of education under 38 U.S.C.A. Chapter 33.  38 C.F.R. § 21.9505(7).  This includes a Chapter 33 increase ("kicker") amount.  See 38 C.F.R. § 21.9650(a).  

VA will make payment of the appropriate amount of established charges (including top-up payments), as determined under §21.9640, directly to the institution of higher learning as a lump sum payment for the entire quarter, semester, or term, as applicable.  VA will make all other payments to the eligible individual or a duly appointed fiduciary. VA will make direct payment to the eligible individual even if he or she is a minor.  38 C.F.R. § 21.9680.  VA will pay educational assistance for an eligible individual's enrollment in an approved program only after the educational institution has certified the individual's enrollment as provided in §21.9720.  38 C.F.R. § 21.9680(b)(1).  

Whenever the Secretary finds that an overpayment has been made to a veteran or eligible person, the amount of such overpayment shall constitute a liability of such veteran or eligible person to the United States.  38 U.S.C.A. § 3685; Mountford v. Shinseki, 24 Vet. App. 443, 450, n.6 (2011).  An overpayment of educational assistance paid to an eligible individual under 38 U.S.C. Chapter 33 constitutes a liability of that individual (unless-(i) The overpayment was waived as provided in §§1.957 and 1.962 of this chapter, or (ii) The overpayment results from an administrative error or an error in judgment per § 21.9635(r)).  See 38 C.F.R. § 21.9695(b)(1).  

An overpayment of educational assistance paid to the institution of higher learning on behalf of an eligible individual constitutes a liability of the individual unless the individual never attended the term, quarter, or semester certified by the institution of higher learning.  If the individual never attended the term, quarter, or semester certified by the institution of higher learning, the institution must return to VA all educational assistance received under the provisions of 38 U.S.C.A Chapter 33 on behalf of the individual for such term, quarter, or semester.  38 C.F.R. § 21.9695(b)(2).  

In the first instance of a withdrawal from a course or courses for which the eligible individual received educational assistance, VA will consider mitigating circumstances to exist with respect to the withdrawal of a course or courses totaling no more than six semester hours or the equivalent. In determining whether a withdrawal is the first instance of withdrawal, VA will not consider a course or courses dropped during an institution of higher learning's drop-add period in accordance with §21.4200(l). If mitigating circumstances are considered to exist in accordance with this paragraph, VA will terminate or reduce educational assistance effective the end of the month during which the withdrawal occurred.  38 C.F.R. § 21.9635(b).  

When an administrative error or error in judgment by VA is the sole cause of an erroneous award, the award will be reduced or terminated effective the date of last payment.  38 C.F.R. § 21.9635(r).   No overpayment is charged based upon a VA administrative error or error in judgment because no benefit overpayment should result if sole responsibility for the award error rests with the VA.  See VAOPGPREC 2-90 (July 17, 1989) (addressing 38 U.S.C.A. § 3012 and 38 C.F.R. § 3.500).  

(1) Tuition

The Board finds that the debt of $265.20, which represents an overpayment of tuition assistance, was validly created.  

The claims file shows that the Veteran was enrolled for 11 credits hours in the spring semester of 2010 (January 2010 through May 2010).  An April 2010 VA Form 22-1999b shows that, in March 2010, he changed the number of hours in which he was enrolled for this semester from 11 to 6.  A later April 2010 VA Form 22-1999b shows that a letter was received from the Veteran one day prior "requesting that the student not be certified for this semester although enrolled.  Student understands he will have an overpayment."  (Although this second VA Form 22-1999b appears to show that he was reducing his credit hours to zero, the dollar amount listed corresponds to the earlier form showing 6 credit hours.)  

The AOJ found that the debt of $265.20 was properly created because the Veteran reduced his training time for the term from January 2010 to May 2010, which resulted in a debt for tuition and fees.  The Board agrees.

As an initial matter, it is not entirely clear that the Veteran is actually disputing this debt.  In his original appeal, he wrote "I requested the 4 months . . . be placed back on my account in exchange for a debt collection for those months that had automatically been waived prior to my inquiry."  His "reasoning for doing so was to save my time on my GI Bill for Graduate School."  He wrote in his NOD that "it was I not the VA who initiated a collection on my part . . . ."  He went on to state that "I am simply asking that the VA annul the debt collection and have my account return[ed] to the status it was before the debt was issued on my part.  I am not asking that the debt be waived and that I retain the months that were reissued to me as of late, I am requesting only for my account to be restored to the state it was [in] before I requested a debt collection."  

Because the Veteran specifically requested that the debt be created, which he felt was in his best long-term interest, it appears he acknowledges the validity of the debt.  Regardless of his reasons for doing so, however, the Veteran knowingly and voluntarily reduced his credit hours, and he understood that an overpayment would be created by his actions.  

In his May 2011 notice of disagreement (NOD), the Veteran wrote that he was told by a VA representative that he "would not be receiving a collection notice as it was VA policy to waive the collection in such a case as mine as this was my first time using GI Bill benefits."  The Board notes that this might have been accurate information from the VA representative if the Veteran had reduced his hours to a total of no more than six semester hours or the equivalent.  See 38 C.F.R. § 21.9635(b).  However, he reduced his credit hours from 11 to zero.  Moreover, this applies to the termination or reduction of benefits, which was done here effective April 1, 2010.  It does not alter the validity of the debt for the remainder of the semester, and any erroneous advice to the contrary from a VA employee cannot make the debt invalid.  See, e.g., McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 414 (1990).

The Board can find no legal or factual basis to conclude that the debt is not valid.  This remains a liability of the Veteran, rather than the school, because he attended the term certified by the institution of higher learning.  See 38 C.F.R. § 21.9695(b)(2).  

(2) Kicker

The AOJ explained in a May 2011 "reconsideration" that "the claimant sent in a letter stating that he was erroneously being paid as active duty when he was no longer on active duty.  When this correction was made, the claimant was erroneously issued a kicker payment again."  (Emphasis added.)

The claims file confirms this assessment.  Accordingly, the Board must find that this is an administrative error consistent with a purely clerical error.  Because sole responsibility for the extra kicker payment rests with VA, no overpayment can have been created.  As such, this debt is not valid.  See 38 C.F.R. § 21.9635(r).  Because the debt is not valid, no discussion of waiver of overpayment is necessary.  

B.  Waiver

Based on the above discussion, the only valid debt in this case is the $265.20 overpayment for tuition assistance.  

There shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined that collection would be against equity and good conscience.  See 38 C.F.R. § 1.962.  Also, in any case where there is an indication of fraud or misrepresentation of a material fact on the part of the debtor, action on a request for waiver will be deferred pending appropriate disposition of the matter.  38 C.F.R. § 1.962(b).  

The standard "Equity and Good Conscience," will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side. The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  38 C.F.R. § 1.965(a).  

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: 

(1) Fault of debtor.  Where actions of the debtor contribute to creation of the debt. 

(2) Balancing of faults.  Weighing fault of debtor against Department of Veterans Affairs fault. 

(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities. 

(4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

(5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor. 

(6) Changing position to one's detriment.  Reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

38 C.F.R. § 1.965(a).  

In applying this single standard for all areas of indebtedness, the following elements will be considered, any indication of which, if found, will preclude the granting of waiver:

(1) Fraud or misrepresentation of a material fact (see §1.962(b)). 

(2) Bad faith.  This term generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

38 C.F.R. § 1.965(n).  

In the instant case, the Board finds that waiver of the overpayment is warranted.  The AOJ found that it would be unjust enrichment to allow the Veteran to retain the funds. The Veteran stated in his May 2011 NOD that collecting this debt would amount to a hardship for him.  He referred to a financial status report that does not appear to be in the record before the Board, but explained that he subsided (paying for groceries, insurance, and gas for his car) only on his Reserve drill pay.  This does not account for work study funds and service-connected disability compensation, which would indicate other sources of income during the appeal period.  (The electronic claims file indicates that his service-connected disability compensation may have been reduced because he was concurrently receiving Reserve drill pay; notes from July 2012 and May 2012, however, indicate "Drill Pay Waiver.")  

In either event, it would not be unreasonable to conclude that collection of such a small amount of money might deprive him of basic necessities.  Nonetheless, the Board finds no indication of bad faith and, certainly, no indication of fraud on his part.  To the contrary, the record shows that the Veteran generally made good faith efforts in his dealings with VA.  Moreover, the claims file demonstrates that he continued his education immediately after the term in dispute, and it is not reasonable to assume that he diverted those funds for other than educational purposes (a December 2010 "Folder Note" states that the "payments went to the school"; it is not clear if the school eventually disbursed the funds directly to the Veteran).  Thus, equity and good conscience compel a waiver of this overpayment.  

As a final matter, the Board notes that VA's duties to notify and assist (commonly referred to as "VCAA") do not apply where validity of the debt and waiver of overpayment are at issue.  See Barger v. Principi, 16 Vet. App. 132 (2002).  Otherwise, the Board finds that the Veteran has been afforded full due process in this matter.  A debtor has the right to notification of the debts, the specific reasons for the debt, and his rights and remedies.  See 38 C.F.R. § 1.911(d).  His appeal rights consist of the right to informally dispute the existence or amount of a debt, to request waiver of collection of the debt, to a hearing on the waiver request, and to appeal the VA decision underlying the debt.  38 C.F.R. § 1.911(c).  Here, he was notified of the debt and his rights in February 2011 and again in May 2011.  


ORDER

The debt in the amount of the $265.20 in VA educational benefits under Chapter 33 is a valid debt.

Waiver of recovery of the overpayment of Chapter 33 VA educational benefits in the amount of $265.20 is granted.

Because the overpayment of the amount of $545.01 for a kicker is not valid, the appeal is granted.



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


